MEMORANDUM **
Sotero Alvarado and Vianey Alvarado, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their second motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion by denying petitioners’ second motion to reopen because it was untimely and numerically barred, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish changed country conditions in Mexico that are material to petitioners and them circumstances. See 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir.2008) (requiring movant to produce previously unavailable evidence of changed country conditions that are material and establish prima facie eligibility for relief); see also Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (rejecting as particular social group “returning Mexicans from the United States”).
To the extent petitioners challenge the BIA’s March 8, 2005, order denying petitioners cancellation of removal, we lack jurisdiction because the petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003). We decline to reconsider petitioners’ challenge to the BIA’s denial of their first motion to reopen and reconsider because this court already decided the issue in Alvarado v. Gonzales, 222 Fed.Appx. 645 (9th Cir.2007). See Merritt v. Mackey, 932 F.2d 1317, 1320 (9th Cir.1991) (explaining that under the “law of the ease doctrine,” one panel of an appellate court will not reconsider questions which another panel has decided on a prior appeal in the same case).
*747PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.